DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application discloses and claims only subject matter disclosed in prior Application No. 15/536243 filed 06/15/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Applicant filed the current application as a Divisional which is traditionally used for cases stemming from a restricted parent application.  Although not incorrect, the Examiner wanted to point out this detail.
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	          The information disclosure statements (IDS) submitted on 8/5/2019 is being considered.

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first interlock provided on the first crimping jaw, the first interlock configured to lock one of the first crimping dies into a working position; … a second interlock provided on the second crimping jaw, the second interlock configured to lock one of the second crimping dies into a working position.”  It is unclear if these working positions are the same or different.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “a first interlock provided on the first crimping jaw, the first interlock configured to lock one of the first crimping dies into a first working position; … a second interlock provided on the second crimping jaw, the second interlock configured to lock one of the second crimping dies into a second working position.”
The limitation of “working position” is further described in claims 2, 3, and 14.  As best understood, these will be treated as a first and second working positions.
Claim 3 recites the limitation “wherein one of the tooth-like projections has an application surface which can be brought into engagement with the first interlocking surface in the working position of the first crimping die… wherein one of the tooth-like projections of the second crimping dies has an application surface which can be brought into engagement with the second interlocking surface in the working position of the second crimping die”.  It is unclear if the application surface is the same or different between the first and second crimping dies.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “wherein one of the tooth-like projections has a[[n]] first application surface which can be brought into engagement with the first interlocking surface in the working position of the first crimping die… wherein one of the tooth-like projections of the second crimping dies has a[[n]] second application surface which can be brought into engagement with the second interlocking surface in the working position of the second crimping die”
Claim 4 recites the limitation “wherein the first interlocking surface forms an ascending and/or descending sliding surface in a plan view, and the second interlocking surface forms an ascending and/or descending sliding surface in a plan view.”  It is unclear if the “ascending and/or descending sliding surface” is the same or different between the first and second interlocking surfaces.  As such the claim is determined to be indefinite.  For Examination purposes the claim is to be interpreted as “wherein the first interlocking surface forms a[[n]] first ascending and/or descending sliding surface in a plan view, and the second interlocking surface forms a[[n]] second ascending and/or descending sliding surface in a plan view.  
Claim 5 recites the limitation “wherein two first opposite application surfaces are provided in relation to the straight line, and two second opposite application surfaces are provided in relation to the straight line.”  It is unclear if the previous first and second application surfaces, as best understood from claim 3, are the same or different than the recited “two first opposite application surfaces” and/or “two second opposite application surfaces”.  As such the claim is determined to be indefinite.  Claim 6 has similar verbiage that would also need to be corrected accordingly.
Claim 8 recites the limitation “a first gear wheel rotatable around an axis of rotation and engaged with the first crimping matrix… a second gear wheel rotatable around an axis of rotation and engaged with the second crimping matrix”.  It is unclear if this is the same or different axis of rotation.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “a first gear wheel rotatable around a[[n]] third axis of rotation and engaged with the first crimping matrix… a second gear wheel rotatable around a[[n]] fourth axis of rotation and engaged with the second crimping matrix”
Claim 9 recites the limitation “the adjusting wheel being rotatable around an axis of rotation”.  It is unclear if this is the same or different axis of rotation as previously recited in claim 8.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “the adjusting wheel being rotatable around a[[n]] fifth axis of rotation”.
Claims 10 and 17 recites the limitation “wherein the adjusting wheel is formed completely or partially of an elastically yieldable material.”  It is unclear what an elastically yieldable material is.  The specification in paragraphs [0070 or 0272] does not appear to give any further detail on the claimed limitation.  
Claim 16 recites the limitation “the adjusting wheel being rotatable around an axis of rotation”.  It is unclear if this is the same or different axis of rotation as the first and second axis of rotation as previously discussed in claim 1.  As such the claim is determined to be indefinite.  For claim interpretation purposes the claim is to be interpreted as “the adjusting wheel being rotatable around a[[n]] sixth axis of rotation”.
Claim 2-17 are rejected due to dependency, if not explicitly rejected above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenken (US 5,802,908).
Regarding claim 1, Frenken discloses a crimping pliers configured to crimp cable lugs onto electrical conductors, comprising: 
a first crimping jaw (Item 2); 
a second crimping jaw (Item 3), the first and second crimping jaws being pivotally connected together at a pivot such that the first and second crimping jaws can be pivoted towards one another; 
a first crimping matrix (Item 27) mounted for rotation on the first crimping jaw around a first axis of rotation, the first crimping jaw having a circumference and plurality of different first crimping dies formed in the circumference thereof; 
a first interlock (Item 38) provided on the first crimping jaw, the first interlock configured to lock one of the first crimping dies into a first working position; 
a second crimping matrix (item 29) mounted for rotation on the second crimping jaw around a second axis of rotation, the second crimping jaw having a circumference and plurality of different second crimping dies formed in the circumference thereof; and 
a second interlock (Item .39) provided on the second crimping jaw, the second interlock configured to lock one of the second crimping dies into a second working position.  
Regarding claim 2, Frenken discloses the crimping pliers of claim 1, wherein the first crimping matrix is configured to be rotationally displaced in a movement transverse to the first axis of rotation to unlock the locked first crimping die from the first working position (discussed above); and wherein the second crimping matrix is configured to be rotationally displaced in a movement transverse to the second axis of rotation to unlock the locked second crimping die from the second working position (discussed above) (the first and second crimping matrix are independently rotatable in either direction; Column 5 Lines 5-9 and 24-32)).  Definition of traverse is “move (something) back and forth or sideways”.  Perpendicular to the axis would describe the invention better.
Regarding claim 14, Frenken discloses the crimping pliers according to claim 1, wherein the first interlock includes a first spring and the first crimping die can be moved from the first working position only against action of the first spring; and wherein the second interlock includes a second spring and the second crimping die can be moved from the second working position only against action of the second spring (Column 6 Lines 11-28).  
Regarding claim 15, Frenken discloses the crimping pliers according to claim 14, wherein a biasing force of the first spring force permits rotation of the first crimping matrix by hand, and a biasing force of the second spring force permits rotation of the second crimping matrix by hand (Column 6 Lines 47-58).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 7,536,896) in view of Schmode (US2004/0093999).
Regarding claim 18, Hung discloses a crimping pliers configured to crimp cable lugs onto electrical conductors, comprising: 
a first crimping jaw (Item 4);  
46a second crimping jaw (Item 5), the first and second crimping jaws being pivotally connected together at a pivot (Item 40) such that the first and second crimping jaws can be pivoted towards one another; 
a first crimping matrix (Item 6) mounted for rotation on the first crimping jaw around a first axis of rotation (Item 62 and 63), the first crimping jaw having a circumference and plurality of different first crimping dies formed in the circumference thereof; 
a second crimping matrix (Item 7) mounted for rotation on the second crimping jaw around a second axis of rotation (Item 72 and 73), the second crimping jaw having a circumference and plurality of different second crimping dies formed in the circumference thereof; 
a separate part (Item 8 or 9) attached to the second crimping matrix (either directly or in cooperation with Item 9, further everything is attached since its apart of a single tool), wherein the separate part is not exposed to crimping forces (best shown in figure 2, Items 63 and 73 are mounted in a manner that Item 8 and 9 doesn’t take force).  
Hung fails to explicitly disclose wherein symbols are applied to the separate part and  the separate part is formed of a different material from a material from which the second crimping matrix.
Schmode teaches a separate part (Item 4) which controls the type of crimp applied by the tool includes wherein symbols are applied to the separate part (Paragraph [0033]) and  the separate part is formed of a different material from a material from which the second crimping matrix (Paragraph [0024 and 32]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the separate part of Hung to include the symbol marks and have it made of a plastic material as taught by Schmode.  Doing so would allow the user to easily select the appropriate die they want to use.  This would save time and hassle of consistently checking the appropriate die.  Further the plastic material would allow for these symbols to easily be added (Schmode Paragraph [0020])  
Regarding claim 19, Hung in view of Schmode disclose the crimping pliers according to claim 18, wherein the separate part is fixedly attached to the second crimping matrix such that the separate part rotates with the second crimping matrix (Hung Figure 2, Item 9 is directly fixed to Item 7).  
Regarding claim 20, Hung in view of Schmode disclose the crimping pliers according to claim 18, wherein the separate part is arranged coaxially to the second crimping matrix (Hung Figure 2).  
Regarding claim 21, Hung in view of Schmode disclose the crimping pliers according to claim 18, wherein the separate part is rotatable about an axis of rotation which is separate from the second crimping matrix, and further comprising gears connecting the separate part to the second crimping matrix (Hung Figure 2 Item 8 works with Item 9.  Item 9 directly affects the position of Item 7).  
Regarding claim 22, Hung in view of Schmode disclose the crimping pliers according to claim 18, wherein the symbols are printed onto the separate part (Schmode Paragraph [0020]).  
Regarding claim 23, Hung in view of Schmode disclose the crimping pliers according to claim 18, wherein the symbols are formed integrally with the separate part (Schmode Paragraph [0020]).  


Allowable subject Matter
Claim 3-13 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, as best understood, the prior art fails to disclose a first and second crimping dies with tooth like projections that can be brought into engagement with the first and second  interlocking surfaces.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723